Citation Nr: 0006807	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-38 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for neuropathy of the 
hands and feet, claimed as secondary to Agent Orange 
exposure.  

2. Entitlement to service connection for a skin disorder, to 
include skin lesions and rashes, claimed as secondary to 
Agent Orange exposure.  

3. Entitlement to service connection for a stomach disorder, 
claimed as secondary to Agent Orange exposure.  

4. Entitlement to service connection for dizziness, claimed 
as secondary to Agent Orange exposure.  

5. Entitlement to service connection for headaches, claimed 
as secondary to Agent Orange exposure.  

6. Entitlement to service connection for creosote burns to 
the neck, arms, face, and hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to May 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1996 rating decision, 
in which the RO denied the veteran's claims for service 
connection for neuropathy of the hands and feet, a skin 
disorder, a stomach disorder, dizziness, and headaches, 
claimed as due to Agent Orange exposure.  The RO also denied 
the veteran service connection for creosote burns to the 
neck, arms, face and hands.  The veteran filed an NOD in June 
1996, and the RO issued an SOC that same month.  In August 
1996, the veteran filed a substantive appeal.  In November 
1996, the veteran testified before a hearing officer at the 
VARO in Pittsburgh.  A supplemental statement of the case was 
issued in December 1996.  

The Board further notes that, in a November 1989 rating 
decision, the issues of loss of vision, hearing loss, and a 
sleep disorder, claimed as secondary to Agent Orange 
exposure, were deferred.  In addition, in his June 1996 NOD, 
the veteran reported suffering from swollen lymph nodes and a 
swollen scrotum, also claimed as secondary to Agent Orange 
exposure.  No further action has been taken with respect to 
these issues and, while they are not in appellate status, 
they are referred to the RO for action as is deemed 
warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been obtained by the RO.  

2. No medical opinion of record has related the veteran's 
peripheral neuropathy, skin disorder, stomach disorder, 
dizziness, and headaches, to military service, either on a 
direct basis or as secondary to herbicide exposure.  

3. The medical evidence does not reflect that the veteran 
suffers from any residual disability associated with 
creosote burns of the neck, arms, face, and hands.  


CONCLUSIONS OF LAW

1. The veteran has not submitted well-grounded claims for 
service connection for neuropathy of the hands and feet, a 
skin disorder, stomach disorder, dizziness, and headaches, 
claimed as secondary to Agent Orange exposure.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted well-grounded claims for 
service connection for residuals of creosote burns of the 
neck, arms, face, and hands.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in August 1965, he was medically examined for purposes 
of enlistment in the U.S. Navy.  On clinical evaluation, 
there were no physical abnormalities reported.  During the 
course of his active service, he was noted to have been 
treated for gastroenteritis, sunburn of his upper arms, 
diarrhea, headaches, and a swollen scrotum.  Also, in 
February 1967, the veteran was treated for a rash on his 
hands, consisting of erythema and blister formation due to 
mild trauma.  The examiner's diagnosis was of a traumatic 
dermatitis-injury.  In September 1967, the veteran was 
treated for a heat rash on his chest, back, and neck.  

In October and November 1967, as well as January 1968, the 
veteran was treated for creosote burns to his face and neck.  
Later, in April 1968, he was medically examined for the 
purpose of separation from service.  On clinical evaluation, 
he was noted to have a healing laceration of his right foot, 
and scars on his left hand.  No other complaints or findings 
were noted.  

Thereafter, in October 1986, the veteran submitted to the RO 
a VA Form 21-4138 (Statement in Support of Claim), dated that 
same month, in which he filed claims for service connection 
for occasional syncope, hearing loss, lethargy, numbness and 
pain in both legs, and chronic headaches, claimed as due to 
Agent Orange exposure.  

In November 1986, the RO received Corry Memorial Hospital 
medical records, dated in October 1986.  These records noted 
the veteran's treatment for syncope after striking the right 
side of his face and head at work the previous day.  A 
neurologic examination was reported normal, and he was 
discharged as improved.  

In a December 1986 rating decision, the RO denied the 
veteran's claims for syncope, hearing loss, numbness of both 
legs, and severe headache, claimed as secondary to exposure 
to Agent Orange.  

In August 1987, the veteran submitted a Statement in Support 
of Claim to the RO, dated in July 1987, in which he reported 
that, while in Vietnam, he had been exposed to Agent Orange 
while helping to clear brush that had been sprayed with the 
herbicide.  He noted that, as a result, he now suffered from 
headaches, nerve damage, nervous trouble, hearing loss, 
diarrhea, and stomach problems.  Also, he indicated that, 
because of nerve damage in his legs, he suffered from pain 
and cramps which restricted him from walking and caused 
sleeping problems.  

In September 1987, the veteran was medically examined for VA 
purposes.  He reported having been exposed to Agent Orange in 
Vietnam, and that he now suffered from nerve damage, hearing 
loss, headaches, stomach pain, and diarrhea.  On clinical 
evaluation, there were no pathological findings or 
abnormalities of the veteran's skin, head, face, or neck.  
There were also no abnormal findings with respect to the 
veteran's digestive system.  The veteran was noted to suffer 
from mild to moderate sensorineural hearing loss in the right 
ear from 4000 to 8000 hertz, and mild to moderate 
sensorineural hearing loss in the left ear from 3000 to 6000 
hertz.  The examiner's diagnosis included peripheral 
neuropathy of unknown etiology.  

In an October 1987 rating decision, the RO denied the 
veteran's claims for service connection for headaches, nerve 
damage, hearing loss, diarrhea, stomach disorder, and nervous 
disorder, claimed as secondary to Agent Orange exposure.  

In June 1989, the veteran submitted a Statement in Support of 
Claim to the RO, dated that same month, in which he filed 
claims for, inter alia, nerve damage in his arms and legs, 
vision and hearing loss, headaches, and a sleep disorder.  

In August 1989, the veteran underwent a number of VA 
examinations.  Following an eye examination, he was diagnosed 
with myopic astigmatism.  The veteran also underwent a 
neurological evaluation conducted by John Flamini, M.D.  He 
reported that he had been discharged from the service in 
1968, and had been in good health at that time.  He indicated 
that, for the next ten years, he had remained in reasonably 
good health.  He indicated that he began a weight loss 
program in 1978, and, as he started to lose weight over the 
next year, he began to suffer from weakness in his legs, 
along with numbness and tingling in both the lower and upper 
extremities.  Furthermore, the veteran reported suffering 
from headaches and swollen glands.  Following a clinical 
evaluation, Dr. Flamini noted that he was worried about 
increased intracranial pressure, due possibly to pseudotumor 
cerebri.  He stated that, because of the veteran's peripheral 
neuropathy, the question of intracranial pressure, and his 
lymphadenopathy history, he wondered about a condition such 
as sarcoidosis as being the cause for his neuropathy. 

In a November 1989 rating decision, the RO deferred rating 
the veteran's claims for service connection for peripheral 
neuropathy, loss of vision, hearing loss, headaches, and a 
sleep disorder, claimed as secondary to Agent Orange 
exposure, pending the issuance of new VA regulations.  

In June 1993, the RO received medical records from the VA 
Medical Center (VAMC) in Erie, dated from February 1987 to 
June 1993.  These records noted the veteran's complaints 
and/or treatment for peripheral neuropathy, syncope, painful 
bowl movements, headaches, and a lesion on his left forearm.  
In particular, a discharge summary, dated in February 1987, 
noted the veteran's complaints of diarrhea.  A physical 
examination was reported as negative, and a colonoscopy also 
revealed no abnormal findings.  The discharge diagnosis was 
functional diarrhea, probably exaggerated gastrocolic reflex, 
and normal colonoscopic finding.  A June 1991 treatment 
record noted the veteran's complaint of painful bowel 
movements.  An upper gastrointestinal (GI) series, undertaken 
in July 1991, revealed essentially normal findings, except 
for a very mild reflux, and a small sliding hiatal hernia.  A 
pathological report, dated in August 1991, noted that a 
lesion on the veteran's left forearm was identified as a 
benign keratosis.  

In August 1995, the veteran underwent a number of 
examinations for VA purposes.  During an Agent Orange 
evaluation, he reported that he had lived for three months in 
an area that had been sprayed with Agent Orange.  He 
complained of a recurrent rash on his abdomen, arms, and 
hands, in addition to neuropathy of his hands and feet.  The 
examiner's diagnosis was neuropathy of the hands and feet, in 
addition to contact dermatitis.  A scars and burns evaluation 
of the veteran noted a diagnosis of a well-healed scar of the 
left hand and finger.  A stomach (digestive) evaluation noted 
the veteran's complaints of constant indigestion.  He was 
noted to take Tagamet, Rolaids, and Tums, and a previous 
upper GI series was reported as normal.  The examiner's 
diagnosis was history of indigestion.  In addition to the 
evaluations, a pathological report, dated in April 1995, 
noted a clinical history of multiple cutaneous papillomata of 
both axillae.  A biopsy revealed these as fibroepithelial 
polyps.  A subsequent pathological report, dated in June 
1995, noted that a biopsy of a lesion of the veteran's left 
arm had revealed spongiotic dermatitis.  

Later that month, August 1995, the veteran submitted a 
Statement in Support of Claim.  He reported that, while in 
Vietnam he had lived for as long as three months in a jungle 
area that had been sprayed with herbicides.  The veteran also 
reported that he took part in spreading creosote on bridges, 
and had experienced creosote burns and rashes on his neck, 
face, and arms.  He noted that he currently suffered from 
neuropathy, swollen ankles, loss of stamina, swollen lymph 
nodes, swollen testicles, infections, stomach problems, and 
headaches.  

Thereafter, in October 1995, the RO received VAMC Erie and 
VAMC Pittsburgh medical records, some duplicative, dated from 
January 1985 to December 1995.  These records noted the 
veteran's continued complaints and/or treatment for 
peripheral neuropathy, epigastric pain, dizzy spells, 
headaches, and painful bowel movements.  In particular, a 
VAMC Pittsburgh discharge summary, dated in October 1986, 
noted the veteran's report that he had worked at a steel 
company making tools, and had occasionally worked with 
ketone-based solvents.  A VAMC Pittsburgh discharge summary, 
dated in October 1990, noted that the veteran had had 
extensive chemical exposure including that to methyl-ethyl 
ketone, to which he had been exposed five years previously.  
It was also noted that the veteran was unable to say which 
came first, his symptoms versus being exposed to the methyl-
ethyl ketone.  The veteran was also noted to have been 
exposed to Toluene solvent in 1984, as well as 25-30 other 
chemicals.  The examiner noted that the veteran had 
peripheral neuropathy of an unknown etiology, and that 
Occupation Medicine would be following him to determine 
whether any of his chemical exposure had caused his 
neuropathy.  

In addition, an August 1991 CT (computed tomography) scan of 
the veteran's brain was reported as normal.  An October 1993 
treatment record noted the veteran's complaint that he 
developed terrible gas after eating.  He also reported dizzy 
spells.  A January 1985 record noted the veteran's complaint 
of numbness and tingling in his hands and feet for two years.  
An operation report, dated in April 1995, noted that the 
veteran underwent excision and cauterization of multiple 
cutaneous papillomatas of both axillae.  In October 1994, the 
veteran underwent a colon air contrast, with no abnormality 
being found. 

In a March 1996 rating decision, the RO denied the veteran's 
claims for service connection for neuropathy of the hands and 
feet, skin disorders, a stomach disorder, dizziness, and 
headaches, claimed to be results of Agent Orange exposure.  
The RO also denied service connection for creosote burns of 
the neck, arms, face and hands.  

In June 1996, the veteran filed an NOD, in which he claimed 
that his health problems were related to Dioxin exposure in 
Vietnam.  He also reported that statements he had made 
regarding his exposure to chemicals at work had been taken 
out of context.  Furthermore, the veteran noted that his 
exposure to Agent Orange had caused him to suffer from 
stomach problems, headaches, swollen testicles, growths on 
his left arm, rashes, swollen lymph nodes, hearing loss, and 
neuropathy of the hands and feet.  In August 1996, the 
veteran filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals).  He reiterated many of his previous contentions, 
and noted that he should receive service connection for 
neuropathy, skin disorders, a stomach disorder, dizziness, 
and headaches.  

In November 1996, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  The veteran reported that 
he had been exposed to Agent Orange in Vietnam, and that he 
suffered from skin growths, rashes, and dry skin.  He also 
reported developing sores on his knees, thighs, around his 
waist, on his back, and on his buttocks.  The veteran 
testified that he had suffered from the rashes in service, 
but since he had spent a great deal of time in the jungle, he 
treated his skin problems with salve or lotion.  He further 
stated that, as a result of his exposure to Agent Orange, he 
suffered from digestive problems, including diarrhea, as well 
as memory problems, dizziness, and headaches.  The veteran 
testified that these conditions manifested themselves soon 
after service, but were misdiagnosed.  Furthermore, the 
veteran reported that he had first developed symptoms of 
neuropathy in 1977, and had not started working around methyl 
ketones until 1984.  He also stated that he did not intend to 
file a separate claim for service connection for creosote 
burns, but that he believed his exposure to creosote may have 
helped to cause his current physical conditions.  

In January 1997, the veteran again underwent a series of 
medical examinations for VA purposes.  In particular, he was 
medically evaluated with respect to his skin and scars.  He 
reported no complaints with respect to his skin or any of his 
scars.  He was noted to have had some papillomas removed from 
the bilateral axillary areas which were diagnosed as 
fibroepithelial polyps.  The veteran was also reported to 
have had a lesion removed from his skin which was identified 
as subacute dermatitis.  On clinical evaluation, there was 
elevated skin around the knuckles of the left hand, which 
appeared to be roughened.  There were no visible scars.  An 
associated X-ray of the left hand revealed mild 
osteoarthritic changes.  

In addition, the veteran underwent a neurological evaluation 
with Dr. Flamini.  The veteran reported that he had first 
developed symptoms of neuropathy when he began losing weight 
over the period of a year.  He believed that the toxic 
chemicals associated with Agent Orange had been stored in his 
body fat, and had been released into his system as he lost 
weight.  Dr. Flamini noted that the veteran had gained back 
much of the weight he had lost, and was reluctant to lose it 
again because of the fear of doing more damage to his system.  
On clinical evaluation, the veteran evidenced, inter alia, 
moderate sensory loss to the upper calf bilaterally.  He also 
had diminished pin prick in the hands.  There was also mild 
proximal muscle weakness and difficulty with balance.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

With respect to the veteran's claims for service connection 
for creosote burns to his neck, arms, face, and hands, the 
Board finds these claims not well grounded.  In reaching this 
conclusion, we note that the veteran's service medical 
records do reflect his treatment for creosote burns.  
However, there was no diagnosis of any chronic condition, or 
any additional medical care following the initial treatment.  
At separation, there were no complaints or clinical findings 
associated with the veteran's creosote burns.  The Board is 
also cognizant that there is no medical evidence of record 
showing post-service treatment for residuals of the veteran's 
creosote burns, and the veteran testified during his personal 
hearing that he did not suffer any physical residuals from 
his injuries, but had raised the issue only because he 
believed that his exposure to creosote might be responsible 
for his other disorders.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran's 
service medical records do reveal treatment for creosote 
burns, there is no competent medical evidence of record that 
he currently suffers from, or is being treated for, any 
identifiable residuals of such burns.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, there has been no 
post-service diagnosis or treatment for residuals of creosote 
burns.  Thus, the veteran cannot, in this case, establish 
service connection for residuals of creosote burns to the 
neck, arms, face and hands through 38 C.F.R. § 3.303(b).  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing of a medical diagnosis of 
a current disability, and, in the absence of that element, 
the nexus issue does not even arise.  As the court has noted 
elsewhere, "in the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  Since the medical evidence does 
not currently show the presence of any residuals of the 
veteran's creosote burns suffered during service, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for that claimed disability, as imposed by 
38 U.S.C.A. § 5107(a).

As to the specific contentions that the veteran was exposed 
to Agent Orange which resulted in his developing neuropathy 
of the hands and feet; a skin disorder, to include lesions 
and rashes; a stomach disorder; dizziness; and headaches, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received, among other awards and citations, the Vietnam 
Service Medal with FMF Combat Operations Insignia and two 
Bronze Stars, in addition to the Republic of Vietnam Campaign 
Medal with 60 Device.  The veteran has contended that he 
suffers from peripheral neuropathy of the hands and feet, a 
skin disorder, a stomach disorder, dizziness, and headaches, 
as a result of exposure to Agent Orange in Vietnam.  

As noted above, there is provision in the law for presumptive 
service connection for peripheral neuropathy, more 
specifically, acute and subacute peripheral neuropathy.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of date on onset.  38 C.F.R. § 3.309(e), Note 2.  In 
reviewing the record, we note that the veteran was separated 
from active service in May 1968.  Medical evidence reflects 
that he complained of numbness and tingling in his hands and 
feet beginning in 1983.  At his personal hearing, the veteran 
testified that he began to develop symptomatology of 
neuropathy in 1977.

Even accepting the veteran's report that he developed 
peripheral neuropathy beginning in 1977, this is some nine 
years following his separation from service, and thus his 
peripheral neuropathy did not appear within weeks or months 
of exposure to a herbicide agent and resolve within two years 
of the date on onset.  Therefore, the Board does not find 
that the veteran meets the requirements for presumptive 
service connection for the disease due to exposure to Agent 
Orange or other herbicide.  Furthermore, while he has been 
diagnosed with skin lesions and rashes, which includes 
subacute dermatitis, as well as a stomach disorder to include 
diarrhea, dizziness, and headaches, none of those conditions 
is among the listed disorders for which service connection 
may be presumed under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

Accordingly, the veteran is not entitled to any presumption 
that his peripheral neuropathy, skin disorder, stomach 
disorder, dizziness, and headaches, are etiologically related 
to exposure to herbicide agents used in Vietnam.  See McCartt 
v. West, 12 Vet.App. 164, 168 (1999), wherein the Court 
stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disabilities to Agent 
Orange or other herbicide exposure in service.  As noted 
above, the veteran's service medical records do reflect 
treatment for gastroenteritis, diarrhea, and headaches.  They 
do not reflect treatment for any skin disorders.  While the 
veteran has been treated or diagnosed with peripheral 
neuropathy, skin disorders, a stomach disorder, dizziness, 
and headaches, there is no medical opinion of record relating 
any of these conditions to exposure to Agent Orange during 
active service.  

Given the circumstances of this case, the Board concludes 
that, under the applicable law as interpreted in the Caluza 
precedent, above, the veteran has not met the initial burden 
of presenting evidence of a well-grounded claim for service 
connection for peripheral neuropathy of the hands and feet, 
skin disorders, stomach disorder, dizziness, and headaches, 
claimed as secondary to Agent Orange exposure.  That is, the 
veteran has failed to provided medical nexus evidence 
relating any current disabilities to active service.  

In reaching this decision, the Board is aware, as is noted 
above, that the veteran reported during his personal hearing 
that he developed rashes during combat operations in the 
jungle, and that he was treated for these conditions with 
salve or lotion in the field.  As a result, there was no 
documentation of treatment in his service medical records.  
It does not appear the RO has made a determination as to 
whether the veteran had "engaged in combat with the enemy," 
nor did the RO discuss the applicability of 38 U.S.C. 
§ 1154(b); see also 38 C.F.R. § 3.304(d).  Under those 
provisions, the Secretary is required to accept as sufficient 
proof of service connection satisfactory lay or other 
evidence, with respect to an injury or disease claimed to 
have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999).  

In this instance however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that, 
under section 1154(b), he has submitted sufficient evidence 
of both the first and second requirements of a well-grounded 
claim, because section 1154(b) does not obviate the third 
requirement, we find that the veteran is still required to 
submit medical evidence of a causal relationship between any 
current skin disorder and his military service.  The record 
contains no such evidence in this case.  See Wade v. West, 11 
Vet.App. 302, 305-6 (1998).  Therefore, any error by the RO 
in not addressing section 1154(b) was not prejudicial to the 
veteran.  See also Kessel v. West, 13 Vet.App. 9 (1999), 
holding that section 1154(b) "does not constitute a 
substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service."  (Emphasis in original).

While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claims for service connection 
for peripheral neuropathy, a skin disorder, a stomach 
disorder, dizziness, and headaches; as well as service 
connection for creosote burns of the neck, arms, face and 
hands, our decision must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's claimed disabilities are 
service related.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999); see Rabideau v. Derwinski, Montgomery 
v. Brown, supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for peripheral neuropathy, a skin disorder, a stomach 
disorder, dizziness, and headaches, claimed as secondary to 
Agent Orange exposure; as well as creosote burns of the neck, 
arms, face, and hands, regardless of the fact that he 
currently is not shown to be suffering from disabilities that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Morton, 
supra; Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. 
Brown, 5 Vet. App. 136 (1994).  Accordingly, as a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claims for 
service connection for peripheral neuropathy, a skin 
disorder, a stomach disorder, dizziness, and headaches, 
claimed as secondary to Agent Orange exposure; as well as 
creosote burns of the neck, arms, face, and hands, must be 
denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for neuropathy of the 
hands and feet, claimed as secondary to Agent Orange 
exposure, is denied.  

2. Entitlement to service connection for a skin disorder, to 
include skin lesions and rashes, claimed as secondary to 
Agent Orange exposure, is denied.  

3. Entitlement to service connection for a stomach disorder, 
claimed as secondary to Agent Orange exposure, is denied.  

4. Entitlement to service connection for dizziness, claimed 
as secondary to Agent Orange exposure, is denied.  

5. Entitlement to service connection for headaches, claimed 
as secondary to Agent Orange exposure, is denied.  

6. Entitlement to service connection for creosote burns to 
the neck, arms, face, and hands, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

